United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
A.G., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, GREENEVILLE POST )
OFFICE, Greeneville, TN, Employer
)
__________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0756
Issued: October 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 5, 2021 appellant filed a timely appeal from an October 22, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 3

1
Appellant indicated that he was appealing a February 24, 2021 OWCP decision; however, there is no decision
issued by OWCP on that date. In a February 24, 2021 letter, OWCP advised that he should follow his appeal rights
from the October 22, 2020 decision regarding his claimed period of disability beginning March 24, 2020. As the
February 24, 2021 letter is informational in nature, it does not constitute a final adverse decision of OWCP from which
appellant may properly appeal. 20 C.F.R. §§ 501.2(c) and 501.3(a); see also S.U., Docket No. 20-0636 (issued
December 3, 2020). The October 22, 2020 OWCP decision is the only final adverse decision within the Board’s
jurisdiction.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the October 22, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he was disabled
from work beginning March 24, 2020 causally related to his accepted November 27, 2013 or
March 15, 2017 employment injuries.
FACTUAL HISTORY
On March 20, 2017 appellant, then a 53-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 15, 2017 he strained his right lower back and right knee while
in the performance of duty. OWCP accepted the claim, assigned OWCP File No. xxxxxx312, for
a traumatic tear of the medial meniscus of the right knee and lumbar strain. It paid appellant wage loss compensation for disability on the supplemental rolls beginning May 1, 2017 and on the
periodic rolls effective October 15, 2017. Appellant returned to full-time employment without
restrictions on May 29, 2018.4
On April 21, 2020, in a work excuse note, Donna Reaves with a medical provider requested
that appellant be excused from work for the period March 27 through April 17, 2020 due to illness.
In a report dated May 1, 2020, a nurse practitioner noted that appellant had been off work
beginning March 24, 2020. She found that he had back pain due to a March 17, 2017 employment
injury and indicated that an evaluation with a specialist was pending.
On May 4, 2020 appellant filed a claim for compensation (Form CA-7) for total disability
from March 24 to April 18, 2020 under OWCP File No. xxxxxx312. He continued to file claims
for wage-loss compensation subsequent to April 18, 2020.
In a development letter dated May 5, 2020, OWCP advised appellant that the evidence of
record was currently insufficient to establish his claim for compensation for disability beginning
March 24, 2020. It requested that he submit a detailed report from an attending physician
explaining how his condition had worsened such that he was unable to perform the duties of his
position. OWCP afforded appellant 30 days to submit the requested information.
Subsequently, OWCP received chart notes dated April 28, 2020 from a nurse practitioner
who evaluated appellant for progressively worsening back pain and indicated that his c ondition
was related to a March 2017 workers’ compensation injury to his lower back and neck. The nurse
practitioner diagnosed cervical radiculitis and spondylosis, neck pain, and lumbar pain radiating
into the right lower extremity. The nurse practitioner recommended a lumbar magnetic resonance
imaging (MRI) scan.
In an April 28, 2020 note, Dr. Wayne Woodbury, a Board-certified physiatrist, advised that
appellant was unable to work pending an MRI scan.

4

OWCP had previously accepted that appellant sustained a medial collateral ligament sprain and tear of the left
knee, a tear of the lateral meniscus of the left knee, unilateral primary osteoarthritis of the left knee, and neck sprain
causally related to a November 27, 2013 employment injury. It assigned OWCP File No. xxxxxx999. On April 23,
2014 appellant underwent an OWCP-authorized bilateral meniscal tear debridement, chondroplasty of the medial
femoral condyle, and synovectomy. He stopped work on April 23, 2014 and returned to his usual employment on
August 1, 2014. On November 6, 2017 appellant underwent an OWCP-authorized left total knee replacement.

2

On June 4, 2020 Dr. Woodbury cosigned the April 28, 2020 report from the nurse
practitioner. In an addendum dated June 4, 2020, he advised that he agreed with the nurse
practitioner’s findings. Dr. Woodbury indicated that appellant had previous problems from a
bulging lumbar disc but that his employment injury had caused his pain to increase. He related,
“[Appellant] has not been made disabled by his work[-]related accident, but his current state of
pain has caused him to have greater difficulty in attempting to work. A recommendation was made
for [him] to refrain from returning to work until such time that a comparison MRI [scan] could be
obtained. The anatomical findings of the MRI [scan] will help determine whether or not it is
reasonable and safe for [appellant] to return back to work.”
In a report dated June 4, 2020, submitted under OWCP File No. xxxxxx999,
Dr. Gregory L. Stewart, a Board-certified orthopedic surgeon, found no significant effusion but
laxity of the knee with flexion and an antalgic gait. He diagnosed a history of a left total knee
arthroplasty (TKA) and complications associated with an orthopedic device. Dr. Stewart
recommended a revision of the TKA. On June 29, 2020 he diagnosed complications associated
with an orthopedic device and right hip trochanteric bursitis and indicated that appellant could
perform sedentary employment.
On July 2, 2020 appellant accepted a position as a modified rural carrier at the employing
establishment.
In a July 2, 2020 form report, Dr. Woodbury diagnosed lumbar and cervical radiculopathy
and indicated that appellant was unable to work due to severe pain. He advised that appellant had
been disabled from April 28 through July 2, 2020.
By decision dated July 24, 2020, OWCP denied appellant’s claim for wage-loss
compensation due to disability beginning March 24, 2020 causally related to his accepted
March 15, 2017 employment injury.
In a letter dated August 5, 2020, appellant requested that OWCP combine OWCP File Nos.
xxxxxx999 and xxxxxx312. He advised that following his November 27, 2013 left knee injury
and left knee replacement he had an altered gait resulting in right knee pain. Appellant also
asserted that he continued to experience problems with his neck due to the November 27, 2013
work injury.
On August 5, 2020 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated October 22, 2020, OWCP’s hearing representative affirmed the July 24,
2020 decision. The hearing representative reviewed the evidence from OWCP File Nos.
xxxxxx312 and xxxxxx999 and found that appellant had not submitted any evidence from a
physician addressing the claimed period of disability. The hearing representative noted that he
might wish to file a consequential injury claim to his right knee due to his November 27, 2013
employment injury and instructed OWCP, on remand, to combine OWCP File Nos. xxxxxx312
and xxxxxx999.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury. 6 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 7 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are m edical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence. 8
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. 9 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to his or her federal
employment injury, but who nonetheless has the capacity to earn the wages that he or she was
receiving at the time of injury, has no disability as that term is used in FECA. 11
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship. 12 The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale explaining the na ture of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee. 13
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 14

5

Supra note 2.

6

See D.S., Docket No. 20-0638 (issued November 17, 2020); Kathryn Haggerty, 45 ECAB 383 (1994).

7

See B.O., Docket No. 19-0392 (issued July 12, 2019); M.C., Docket No. 18-0919 (issued October 18, 2018).

8

See K.C., Docket No. 17-1612 (issued October 16, 2018).

9

20 C.F.R. § 10.5(f); B.O., Docket No .19-0392 (issued July 12, 2019); S.T., Docket No. 18-0412 (issued
October 22, 2018).
10

See L.W., Docket No. 17-1685 (issued October 9, 2018).

11

See M.W., Docket No. 20-0722 (issued April 26, 2021); D.G., Docket No. 18-0597 (issued October 3, 2018).

12

L.O., Docket No. 20-0170 (issued August 13, 2021); S.J., Docket No. 17-0828 (issued December 20, 2017);
Kathryn E. DeMarsh, 56 ECAB 677 (2005).
13

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000).

14

T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work beginning March 24, 2020 causally related to his accepted November 27, 2013
or March 15, 2017 employment injuries.
In an April 28, 2020 report, Dr. Woodbury discussed appellant’s complaints of increased
back pain and attributed his condition to a March 2017 employment injury to his low back and
neck. He diagnosed cervical radiculitis and spondylosis, neck pain, and lumbar pain radiating into
the right lower extremity. Dr. Woodbury advised that appellant was not disabled due to his
employment injury but that pain had made working difficult. In a June 4, 2020 addendum, he
noted that appellant’s work injury had caused an increase in pain from a preexisting bulging lumbar
disc. Dr. Woodbury recommended that he remain off work pending a new MRI scan. The Board
has held, however, that subjective complaints of pain are insufficient to establish disability from
employment. 15 As Dr. Woodbury failed to provide a rationalized opinion substantiating disability
from work supported by objective findings, his reports are insufficient to meet appellant’s burden
of proof.16
On June 29, 2020 Dr. Stewart diagnosed complications associated with an orthopedic
device and right hip trochanteric bursitis and indicated that appellant could perform sedentary
employment. He did not, however, discuss how the accepted employment injury was competent
to cause disability during the claimed period. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/level of disability has an employment-related cause. 17 Therefore,
this report is insufficient to establish appellant’s disability claim.
In a July 2, 2020 form report, Dr. Woodbury diagnosed lumbar and cervical radiculopathy
and advised that appellant had been unable to work from April 28 through July 2, 2020. He did
not, however, address disability from work due to either of the accepted employment injuries. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition or disability is of no probative value on the issue of causal relationship. 18
Therefore, this report is insufficient to establish appellant’s claim for compensation.
On June 4, 2020 Dr. Stewart discussed appellant’s history of a left TKA and complications
due to an orthopedic device. He recommended a revision of the TKA. Dr. Stewart did not address
the issue of whether appellant was disabled during the claimed period. The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially

15

See B.L., Docket No. 20-1685 (issued May 25, 2021); G.J., Docket No. 18-1335 (issued March 22, 2019).

16

See G.J., id.

17

See S.C., Docket No. 21-0263 (issued August 24, 2021); T.T., Docket No. 18-1054 (issued April 8, 2020).

18

L.O., supra note 12; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).

5

allow employees to self-certify their disability and entitlement to compensation. 19 Thus, his report
is insufficient to establish appellant’s disability claim.
The record contains a May 1, 2020 report from a nurse practitioner. However, the Board
has held that medical reports signed solely by a nurse practitioner are of no probative value, as
nurse practitioners are not considered physicians as defined under FECA and, therefore, are not
competent to provide a medical opinion.20
On April 21, 2020 Ms. Reaves requested that appellant be excused from work for the
period March 27 through April 17, 2020 due to illness. However, there is no evidence that the
April 21, 2020 request was signed by a physician. Therefore, it does not constitute probative
medical evidence as it was not signed or reviewed by a physician.21
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work during the claimed period as a result of the accepted
employment injury. 22 Because the medical opinion evidence of record is insufficient to establish
employment-related disability during the period claimed as a result of the accepted employment
injuries, the Board finds that appellant has not met his burden of proof to establish his claim for
disability compensation.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work beginning March 24, 2020 causally related to his accepted November 27, 2013
or March 15, 2017 employment injuries.

19

See S.L., Docket No .19-0603 (issued January 28, 2020); E.B., Docket No .17-0875 (issued December 13, 2018).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); see also M.C., Docket No. 19-1074 (issued June 12, 2020); S.L., Docket No. 19-0607 (issued January 28,
2020) (nurse practitioners are not considered physicians under FECA.
20

21

See S.D., Docket No. 21-0292 (issued June 29, 2021); G.W., Docket No. 20-0507 (issued March 4, 2021);
Merton J. Sills, 39 ECAB 572 (1988).
22

L.O., supra note 12.

6

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

